Motion to consolidate appeals from two orders of the Supreme Court, Queens County, entered, respectively, July 15, 1960 and September 14, 1960, granted. Motion to stay examination before trial and service of a bill of particulars, pending determination of the appeals. Stay granted until 10 days after entry of order determining appeals; such stay being on the condition, however, that appellant argue or submit the appeals at the November Term, beginning October 31, 1960. The appeals are ordered to be placed on the calendar for said term. The record and appellant’s brief must be served and filed on or before October 21, 1960. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.